IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

ULYSSES BROWN,
                                       CASE NO. 1D08-3141
      Appellant,

v.

WALTER A. MCNEIL,
SECRETARY, FLORIDA
DEPARTMENT OF
CORRECTIONS,

     Appellee.
___________________________/

Opinion filed August 10, 2017.

Ulysses Brown, pro se, Appellant.

Pamela Jo Bondi, Attorney General and Kenneth Steely, General Counsel, Florida
Department of Corrections, Tallahassee, for Appellee.




PER CURIAM.

      This Court previously barred Appellant from pro se filings in this Court

concerning convictions and sentences in Duval County Circuit Court case nos. 1982

CF 06820 and 1982 CF 06845. We instructed the Clerk of Court “to reject any future

pleadings, petitions, motions, documents, or other filings submitted by Ulysses Brown,
DC# 089244” related to his convictions and sentences unless the filing was signed by a

member in good standing of the Florida Bar. Brown v. McNeil, 22 So. 3d 741, 743

(Fla. 1st DCA 2009). Since this prohibition, the Clerk of Court has received five pro se

pleadings from Appellant. As instructed, the Clerk rejected the filings and each time

wrote Appellant informing him that no action will be taken.

       Our prior opinion warned Appellant that any violation of the prior bar order may

subject him to further appropriate sanctions as provided in section 944.279(1), Florida

Statutes. Id. Because Appellant continues to abuse the legal process by submitting pro

se filings in clear violation of this court’s order, a certified copy of this opinion shall be

provided to the Florida Department of Corrections to be forwarded to the appropriate

institution or facility for disciplinary procedures pursuant to the rules of the department

as provided in section 944.279, Florida Statutes.

       Disciplinary action imposed.

ROBERTS, ROWE, and WINOKUR, JJ., CONCUR.




                                              2